Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. 1350 (SECTION -OXLEY ACT OF 2002) I, Lifang Huang, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report on Form 10-Q of Sino Shipping Holdings Inc. for the quarter ended March 31, 2009 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Quarterly Report on Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of Sino Shipping Holdings Inc. Pursuant to the rules and regulations of the Securities and Exchange Commission, this certification is being furnished and is not deemed filed. May 20, 2009 /s/ Lifang Huang Lifang Huang Chief Financial Officer
